Citation Nr: 0638011	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-01 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
retinal detachment of the left eye, and residuals problems 
related to treatment rendered at a VA facility in September 
2000.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from October 1956 to May 
1960.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Appellant testified at an RO hearing.  A transcript of 
the hearing is on file.


FINDING OF FACT

A detached retina of the left eye more likely than not 
preexisted the surgical procedure in September 2000 and has 
not been shown to have been due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault of VA.  


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for a detached retina of the left eye, as a 
result of a treatment rendered at a VA medical facility in 
September 2000 have not been met. 38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.358, 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in May 2001 the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a compensation claim.  
Those five elements include:  1) veteran status; 2) existence 
of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if compensation is 
awarded.  Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for benefits under § 1151, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for compensation under 
38 U.S.C.A. § 1151, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The veteran is claiming compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for disability associated 
with a procedure that was performed at a VA facility in 
October 2000.  He submitted his claim for this benefit in 
2001.  As such, regulations that became effective in October 
1997 are to be applied.  

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service- 
connected. A qualifying disability is one that is not the 
result of a veteran's willful misconduct, and that was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, and the proximate cause of the disability is 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonable foreseeable. 38 
U.S.C.A. § 1151(a) (West 2002).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped. 38 C.F.R. 
§§ 3.358(b)(1), 3.361(b); (2006).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability. 38 C.F.R. §§ 3.358(c)(1), 
3.361(c)(1) (2005). The proximate cause of disability is the 
action or event that directly caused the disability, as 
distinguished from a remote contributing cause. To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability (as explained in paragraph 
(c) of this section); and that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider. 38 C.F.R. § 3.361(d)(1) (2006).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. 38 C.F.R. § 3.361(d)(2) (2006).

The veteran is claiming compensation benefits for a retinal 
detachment of the left eye, which he believes is the result 
of a YAG laser capsulotomy procedure that was performed in 
September 2000.  The veteran's VA medical records, dated from 
1994 to 2002, are on file and have been reviewed by the Board 
and by a VA physician who related the pertinent findings in 
an April 2002 report.  At that time, it was noted that the 
veteran had undergone a cataract surgery procedure of the 
left eye in April 1996, without complication.  In May 1996, 
corrective visual acuity of the left eye was noted to be 
20/20-2.  In June 1999, the veteran was noted to have a 
cloudy posterior capsule of the left eye and a YAG laser 
capsulotomy was recommended.  At that time, corrected visual 
acuity was recorded at 20/30.  The capsulotomy was scheduled 
for later that month, but not performed, without any reason 
given.  Several days later, the veteran cancelled his eye 
appointment and stated that it should not be rescheduled.  In 
August 2000, it was noted that the recommended capsulotomy 
was not performed and was to be rescheduled.  In September 
2000, the veteran was seen in the laser clinic with visual 
acuity noted to be light perception only in the left eye.  A 
laser capsulotomy was performed.  He was seen again in mid 
September 2000, with vision still being light perception.  He 
was found to have a total retinal detachment.  The examiner 
at that time, believed the detachment was long-standing and 
had predated the laser procedure.  This examiner, after 
review of the records, agreed with this assessment and stated 
that the detachment occurred sometime between June 1999 and 
September 2000.  This was supported by the fact that the 
veteran's visual acuity was light perception only in the left 
eye prior to the surgery.  It was the examiners opinion that 
it would be very unusual to have a total retinal detachment 
occur within 10 days of the laser procedure.  

In June 2003, the veteran testified at a hearing on appeal.  
At that time, he indicated that his laser procedure surgery 
was postponed because several students who were to perform it 
would not do so and that the physician who was to perform the 
procedure was called away due to an emergency.  He stated 
that he cancelled his procedure because he did not want a 
student to perform the surgery.  

In a September 2003 statement, the physician who was treating 
the veteran at the VA facility in indicate that the veteran 
had undergone cataract surgery in April 1996 and had, over 
the years, developed a secondary opacification of the 
posterior capsule of the left eye and was recommended to 
undergo a YAG laser capsulotomy procedure in June 2000, but 
for some reason this procedure was not accomplished at that 
time.  He related that the veteran had undergone subsequent 
procedures and treatment in October and November 2000.  This 
subsequent treatment included use of silicon oil.  It was 
noted that there is some evidence in the medical literature 
that there is a relationship between the use of silicone oil 
and optic nerve degeneration, although this physician had 
never actually witnessed an instance where this occurred.  
The oil is used by vitreoretinal surgeons in the repair of 
retinal detachments that are complicated by the presence of 
proliferative vitreoretinopathy.  It was noted that the use 
of the oil was needed in this case even with the possible 
side effect.

The record shows that the veteran's left eye disorder is the 
result of a left detached retina.  It was the opinion of the 
physician treating the veteran for this disorder and of the 
VA physician who evaluated the veteran's medical records that 
the retinal detachment occurred subsequent to June 1999, when 
the veteran's visual acuity was shown to be close to normal, 
and prior to the YAG laser procedure in September 2000.  The 
veteran has argued that VA was negligent in not performing 
the procedure in June 1999, when it was first recommended, 
but there is no evidence in the record showing the reason for 
the delay, and the Board will not speculate as to the cause.  
In May 1999 it was noted on a clinic note that the veteran 
"adamantly" refused the YAG.  The facts are that the 
veteran's retinal detachment occurred prior to the procedure 
that was performed in September 2000 and, while it is 
remotely possible that the use silicon oil could have led to 
some optic atrophy, there is no evidence to establish that 
this, rather than a retinal detachment, is the cause of the 
veteran's decreased visual acuity.  Moreover, even if the oil 
did cause some atrophy, that would not be a basis for 
benefits.  This was a known side effect according to the 
medical literature, and the medical evidence indicates that 
its use was the indicated treatment in this case.  Thus, 
there is no additional disability do to lack of VA care.

After review of the record the Board does not find that there 
is sufficient evidence for establishment of compensation 
benefits under 38 U.S.C.A. § 1151.  As such, the veteran's 
claim must be denied.  


ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for retinal 
detachment of the left eye, and residuals problems related to 
treatment rendered at a VA facility in September 2000, is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


